Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a method for classifying monetary coins. The closest prior art does not disclose the classifying of the collection of materials is performed with a neural network implementing one or more machine learning algorithms previously trained to recognize the visual characteristics unique to monetary coins in conjunction with the other structures in claims 1 and 9.
The closest prior art discloses a method for classifying monetary coins. The closest prior art does not disclose or make obvious the control sample includes a damaged denomination of monetary coin that possesses a geometric shape that is altered relative to an undamaged version of the denomination of monetary coin in conjunction with the other structures in claim 22.
The closest prior art discloses a system for classifying monetary coins. The closest prior art does not disclose the remainder of the pieces of the collection of materials classified as not monetary coins comprise shredded end-of- life vehicle scrap pieces having irregular shapes and sizes in conjunction with the other structures of claim 14, 27, and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653